Order unanimously reversed on the law, with $20 costs and disbursements to appellants and motion to dismiss the second cause of action granted, with $10 costs, to appellants with leave to replead in accordance with this memorandum. The allegations of the second cause of action as are directed against the corporate defendant essentially add nothing to the action for breach of eonitraet set forth ag'ainst the corporation in the first cause. Nor do the allegations that the corporation conspired to breach its own contract obligations set forth a cause of action (Labow v. Para-Ti Corp., 272 App. Div. 890). As for the individual defendants, they may not be held accountable for aiding or assisting the corporation to breach its contract with the plaintiffs unless such conduct constitutes separate and independent torts for their personal gain and profit apart from the interest of the corporation (Buckley v. 112 Central Park South, 285 App. Div. 331). No such allegations are set forth nor may we infer such conduct from what is pleaded. Although the individual defendants may be held liable for any breach of the contract to the extent that they personally assumed some of the obligations thereof no such cause is pleaded. If the facts warrant and if the plaintiffs are so advised they may replead as against the individual defendants to assert any cause of action that may lie against them in contract. Concur — Botein, P. J., Rabin, M. M. Frank, McNally and Stevens, JJ.